EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Springer (Reg. No. 39,843) on 11/04/2021.
The application has been amended as follows: 
	1. (Currently Amended) A base station operating with a system clock, the base station comprising:
	a transmitter configured to send a first radio frequency (RF) signal modulated onto a first RF carrier over a first channel to a mobile station, the first RF carrier having a first phase and the first channel having a first variable phase delay (∆φ1), wherein the mobile station receives the first RF signal, recovers the first RF carrier, generates a second RF carrier using the recovered first RF carrier, and synchronizes a local clock using at least one of the recovered first RF carrier and the second RF carrier; 
	a receiver configured to receive a second RF signal modulated onto the second RF carrier over a second channel from the mobile station, the second RF carrier having a second phase and the second channel having a second variable phase delay (∆φ2);
	a phase error detector configured to determine a phase error signal, ϵ(t), based on a difference between the first phase and the second phase; and
	a controller programmed to:
, ϵ(t); and
	apply the control signal to a first inverse channel model having a first function (∆φ3(μ)) that approximates an inverse of the first phase delay (-∆φ1), and to a second inverse channel model having a second function (∆φ4(μ)) that approximates an inverse of the second phase delay (-∆φ2),
	wherein the approximated inverse of the first phase delay is applied to a subsequent first RF signal sent by the transmitter over the first channel to the mobile station, thereby reducing the first variable phase delay of the first channel and the clock phase error at the mobile station resulting from the first variable phase delay.     

	2.  (Currently Amended) The base station of claim 1, wherein the approximated inverse of the second phase delay is applied to a subsequent second RF signal received from the mobile station by the receiver over the second channel, thereby reducing the second variable phase delay of the second channel and the phase error signal, ϵ(t),  based on the ratio of the first phase and the second phase. 

	3.  (Original) The base station of claim 1, wherein the first inverse channel model comprises a first phase shifter, and the second inverse channel model comprises a second phase shifter.

	4.  (Original) The base station of claim 1, wherein each of the first function and the second function is a linear function of the control signal.

	5. (Original) The base station of claim 1, wherein the first RF signal comprises a clock synchronization signal including a training sequence.

	6.  (Original) The base station of claim 5, wherein the training sequence comprises Barker code.

	7.  (Original) The base station of claim 1, wherein the first phase is zero and the second phase is comprises accumulated phases of the first and second RF carriers.

	8.  (Original) The base station of claim 1, wherein the controller comprises a proportional, integral and derivative controller (PID).

	9.  (Previously Presented) The base station of claim 8, wherein the PID controller generates the control signal (μ) from the phase error signal, ϵ(t), by determining: 

		
    PNG
    media_image1.png
    51
    227
    media_image1.png
    Greyscale
,

wherein P is a proportionality factor, I is an integration factor and D is a derivative factor, and wherein initially P is set to 1/(ω1+ω2) and I is set to D and I and D are each equal to 0, where ω1 represents frequency component of the first RF signal and ω2 represents frequency component 

 	10. (Currently Amended) A method of performing clock synchronization between a system clock of a base station and a local clock of a mobile station remote from the base station, the method comprising:
	transmitting a first radio frequency (RF) signal modulated on a first RF carrier over a first channel to the mobile station, the first RF signal having a first phase and the first channel having a first variable phase delay (∆φ1), the mobile station recovering the first RF carrier, generating a second RF carrier using the recovered first RF carrier, and synchronizing the local clock using at least one of the recovered first RF carrier and the second RF carrier; 
	receiving a second RF signal modulated on the second RF carrier over a second channel from the mobile station, the second RF signal having a second phase and the second channel having a second variable phase delay (∆φ2);
	determining a phase error signal, ϵ(t),  based on a phase difference between the first phase and the second phase; 
	generating a control signal (μ) based on the phase error signal, ϵ(t); 
	approximating an inverse of the first phase delay (-∆φ1) by applying the control signal to a first phase shifter; and 
	shifting the first phase of a subsequent first RF signal by the inverse of the first phase delay (-∆φ1) using the first phase shifter, thereby reducing the first variable phase delay and the phase error signal, ϵ(t),  resulting from the first variable phase delay.


	approximating an inverse of the second phase delay (-∆φ2) by applying the control signal to a second phase shifter; and
	shifting the second phase of a subsequent second RF signal by the inverse of the second phase delay (-∆φ2) using the second phase shifter, thereby reducing the second variable phase delay and the phase error signal, ϵ(t),  resulting from at least the first phase delay and the second phase delay.

	12. (Previously Presented) The method of claim 10, wherein generating the control signal (μ) comprises determining the control signal (μ) from the phase error signal, ϵ(t), by determining: 
		
    PNG
    media_image1.png
    51
    227
    media_image1.png
    Greyscale
,

wherein P is a proportionality factor, I is an integration factor and D is a derivative factor.

	13.  (Previously Presented) The base station of claim1, wherein the first RF signal comprises a clock synchronization signal including a training sequence.

	14.  (Currently Amended) A wireless communication system, comprising:
	i) a base station operating with a system clock, the base station comprising:
			a transmitter configured to transmit a first radio frequency (RF) signal 1); 
			a receiver configured to receive a second RF signal modulated onto a second RF carrier over a second channel, the second RF carrier having a second phase and the second channel having a second variable phase delay (∆φ2);
			a phase error detector configured to determine a phase error signal, ϵ(t),  based on a difference between the first phase and the second phase; and
			a controller; and
	ii) a mobile station operating with a local clock, the mobile station comprising:
			a receiver configured to receive the first RF signal modulated onto the first RF carrier over the second channel;
			a phase locked loop (PLL) configured to recover the first RF carrier, to generate the second RF carrier using the recovered first RF carrier, and to synchronize the local clock to the system clock using at least one of the recovered first RF carrier and the second RF carrier; and 
			a transmitter configured to transmit the second RF signal modulated onto the second RF carrier over a second channel, the second RF carrier having a second phase and the second channel having a second variable phase delay (∆φ2),
	wherein the controller is programmed to:
		generate a control signal (μ) based on the phase error signal, ϵ(t); and
		apply the control signal to a first inverse channel model having a first function (∆φ3(μ)) that approximates an inverse of the first phase delay (-∆φ1), and to a 4(μ)) that approximates an inverse of the second phase delay (-∆φ2), and 
	wherein the approximated inverse of the first phase delay is applied to a subsequent first RF signal sent by the transmitter over the first channel to the mobile station, thereby reducing the first variable phase delay of the first channel and the clock phase error at the mobile station resulting from the first variable phase delay.

	15. (Currently Amended) The wireless communication system of claim 14, wherein the approximated inverse of the second phase delay is applied to a subsequent second RF signal received from the mobile station by the receiver over the second channel, thereby reducing the second variable phase delay of the second channel and the phase error signal, ϵ(t),  based on the ratio of the first phase and the second phase.

16.  (Previously Presented)	  A mobile station operating with a local clock, the mobile station comprising:
	a receiver configured to receive a first radio frequency (RF) signal modulated onto a first RF carrier from a base station over a first channel;
a phase locked loop (PLL) configured to recover the first RF carrier, to generate a second RF carrier using the recovered first RF carrier, and to synchronize the local clock to an associated system clock of an associated magnetic resonance (MR) imaging system using at least one of the recovered first RF carrier and the second RF carrier; and
a transmitter configured to transmit the second RF signal modulated onto the second RF 

17.  (Previously Presented)  The mobile station of claim 16, wherein the mobile station is mounted to an examination table configured to enter a bore of a magnetic resonance imaging system.

18.  (Previously Presented)  The mobile station of claim 16, wherein the mobile station is embedded in an examination table configured to enter a bore of a magnetic resonance imaging system.

19.  (Previously Presented)  The mobile station of claim 16, wherein the mobile station is positioned above an examination table configured to enter a bore of a magnetic resonance imaging system. 

20. (New)  The mobile station of claim 16, further comprising at least one MRI receiver to sample MRI data received via at least one MRI coil, wherein the at least one MRI receiver samples the MRI data using the local clock, and
wherein the first RF carrier and second RF carrier are phase corrected, wherein the first RF carrier has a first carrier frequency and the second RF carrier has a second carrier frequency, wherein at least one of the first carrier frequency and the second carrier frequency is a multiple of a clock frequency of the local clock, and wherein the PLL is configured to synchronize the local clock to the associated system clock of the associated MR imaging system by dividing one 

Reasons For Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 10/01/2021 claims 9, 12 are amended, claim 20 is newly added, and leaving claims 1-20 pending. The claims are further Amended in the Examiner’s Amendment set forth above, which was approved by the Applicant in the interview of 11/04/2021, wherein claims 1, 10, 14, 16 are recited in independent form and incorporate allowable subject matter by way of the amendment. Amended claims 1, 10, 14, 16 contain limitations which distinguish the claims over the art made of record to overcome any previously held rejections. Claims 1, 4, 7, 10, and 13 incorporate allowable subject matter not taught by the art made of record, which is also not an obvious combination of teachings thereof. 
Claim 1 as presently set forth contain the distinguishing limitations “a transmitter configured to send a first radio frequency (RF) signal modulated onto a first RF carrier over a first channel to a mobile station, the first RF carrier having a first phase and the first channel having a first variable phase delay (∆φ1), wherein the mobile station receives the first RF signal, recovers the first RF carrier, generates a second RF carrier using the recovered first RF carrier, and synchronizes a local clock using at least one of the recovered first RF carrier and the second RF carrier; a receiver configured to receive a second RF signal modulated onto the second RF carrier over a second channel from the mobile station, the second RF carrier having a second phase and the second channel having a second variable phase delay (∆φ2); a phase error 
Claim 10 as presently set forth contain the distinguishing limitations “transmitting a first radio frequency (RF) signal modulated on a first RF carrier over a first channel to the mobile station, the first RF signal having a first phase and the first channel having a first variable phase delay (∆φ1), the mobile station recovering the first RF carrier, generating a second RF carrier using the recovered first RF carrier, and synchronizing the local clock using at least one of the recovered first RF carrier and the second RF carrier; receiving a second RF signal modulated on the second RF carrier over a second channel from the mobile station, the second RF signal having a second phase and the second channel having a second variable phase delay (∆φ2); 
Claim 14 as presently set forth contain the distinguishing limitations “i) a base station operating with a system clock, the base station comprising: a transmitter configured to transmit a first radio frequency (RF) signal modulated onto a first RF carrier over a first channel, the first RF carrier having a first phase and the first channel having a first variable phase delay (∆φ1); a receiver configured to receive a second RF signal modulated onto a second RF carrier over a second channel, the second RF carrier having a second phase and the second channel having a second variable phase delay (∆φ2); a phase error detector configured to determine a phase error signal, ϵ(t),  based on a difference between the first phase and the second phase; and a controller; and ii) a mobile station operating with a local clock, the mobile station comprising: a receiver configured to receive the first RF signal modulated onto the first RF carrier over the second channel; a phase locked loop (PLL) configured to recover the first RF carrier, to generate 
Claim 16 as presently set forth contain the distinguishing limitations “a receiver configured to receive a first radio frequency (RF) signal modulated onto a first RF carrier from a base station over a first channel; a phase locked loop (PLL) configured to recover the first RF carrier, to generate a second RF carrier using the recovered first RF carrier, and to synchronize the local clock to an associated system clock of an associated magnetic resonance (MR) imaging 
With regards to the prior art made of record U.S. Patent Application Publication 2015/0180647  to Kwon (hereinafter d1) and U.S. Patent Application Publication 2009/0322335 to Adachi (hereinafter d2) represent the closest art made of record. 
Regarding claims 1, 10 and 14, d1, d2 do not disclose fairly disclose, alone or in any reasonable combination the limitations reflected in claims 1, 10 and 14 requiring sending a first radio frequency (RF) signal modulated onto a first RF carrier over a first channel to a mobile station, the first RF carrier having a first phase and the first channel having a first variable phase delay (∆φ1), wherein the mobile station receives the first RF signal, recovers the first RF carrier, generates a second RF carrier using the recovered first RF carrier, and synchronizes a local clock using at least one of the recovered first RF carrier and the second RF carrier; a receiver configured to receive a second RF signal modulated onto the second RF carrier over a second channel from the mobile station, the second RF carrier having a second phase and the second channel having a second variable phase delay (∆φ2); a phase error detector configured to determine a phase error signal, ϵ(t), based on a difference between the first phase and the 
Regarding claim 16, the limitations of claim 16 require that the mobile station of claim 16 includes, among other things, a phase locked loop (PLL) configured to synchronize the local clock to an associated system clock of an associated magnetic resonance (MR) imaging system using at least one of a recovered first RF carrier and the second RF carrier. The Office Action previously admits that D1 does not disclose a PLL configured to synchronize the local clock to an associated system clock of an associated MR imaging system using at least one of a recovered 
For at least these reasons, Claims 1-20 are allowed. Claims 2-9, 11-13, 15, 17-20 depend from claims 1, 10, 14, 16 and add further limitations, therefore the claims are allowed based on the same reasoning as set forth above. 
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 10, 14, 16 as the remaining pending claims depend from claims 1, 10, 14, 16 and add further limitations, the prior art, alone or in combination fails to teach all the limitations and are not an obvious combination thereof, when incorporated with all the limitations of the independent claim. The 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
35 USC § 112
Applicant and Examiner’s Amendment overcome any previously held rejection under this heading. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170293006 A1 to SOEJIMA; Kazuyuki et al. discloses a MRI apparatus includes an RF coil apparatus receiving MR signals by coil elements corresponding to channels, modulating the MR signals to have different frequencies for each of the channels, and outputting an analog multiplexed signal in which the MR signals with different frequencies are composited over the channels, and a receiver including ADC circuitry converting the analog multiplexed signal to a digital multiplexed signal, and predetermined number of separation channels separating the digital multiplexed signal, based on the number of the channels relating to composition of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643